Shaw C. J.
delivered the opinion of the Court. The only question tried in this case was between the plaintiff and Tiffany, whether Tiffany was a dormant partner of Balcom, and had an interest in the stock and profits of the concern as such, Tiffany insisting that he was a clerk in the employment of Balcom. Much evidence was given on both sides of this question. The plaintiff gave in evidence some statements and declarations of Tiffany, tending to show that he was interested m me business, but that it was done in Balcom’s name, because *97Tiffany had formerly failed, and did not wish to he known in die business.
In this state of the evidence, the plaintiff offered a witness to testify in regard to statements and offers made by Tiffany to him in Douglas, relative to going into business in 1835, in copartnership in the name of the witness, and the manner he had done business before to keep his property from attachment. The evidence was objected to, but admitted. Two other witnesses were called, who were objected to, but admitted, and who testified to nearly the same facts. To these admissions of evidence the defendant excepted, on the ground that they were irrelevant, that they had a tendency to prejudice the minds of the jury, but were not relevant to the fact involved in this issue, whether, in this particular case, he was a partner with Balcom. The Court are of opinion, that this evidence of Tiffany’s declarations and proposals to others, the year previous to the time in question, and shortly before he made an arrangement of some kind to act with Balcom, was relevant and competent. It had a tendency to prove the purpose and intent of Tiffany, to transact business in fact for himself, but in the name of another, with a view to cover his property from attachment; and it had a tendency to show that he had property, which he was desirous of employing in trade, though apparently insolvent. And in both these respects it was relevant to the issue. And we think it was so near before the time to which the question directly relates, as to lead to a reasonable conclusion that the same motives continued to be operative on his mind. It was objected to on the ground that it would be like proving that a party on trial had been previously guilty of one crime or fraud, to raise a presumption that he is guilty of another specifically charged. But we think the analogy does not hold. It is more like the case of a fraudulent conveyance, where it is necessary to prove the fraudulent intent of both parties, and the fraudulent intent and purpose of each may be proved by different kinds of evidence. Bridge v. Eggleston, 14 Mass. R. 245. If the question be, whether a particular conveyance was made with a fraudulent intent on the part of the grantor to defraúd creditors, it would, I apprehend, be competent to prove, by the acts and declarations of the grantor, that before *98the conveyance in question, he had such fraudulent intent; and whether such intent continued and actuated him at the time of the conveyance, would be a question affecting the sufficiency and effect, and not the relevancy of such evidence. It is like the evidence of previous threats, to affect the character of a particular act.
The Court are of opinion that the evidence was propel y admitted, and that judgment is to be rendered on the verdict for the plaintiff.